RENDERED: NOVEMBER 20, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                           NO. 2019-CA-1384-MR


BETTY BOWLES                                                    APPELLANT



                APPEAL FROM DAVIESS CIRCUIT COURT
v.             HONORABLE JAY A. WETHINGTON, JUDGE
                       ACTION NO. 11-CI-01671



CITY UTILITY COMMISSION OF THE
CITY OF OWENSBORO, KENTUCKY
D/B/A OWENSBORO MUNICIPAL UTILITIES; ATMOS
ENERGY CORPORATION; BELLSOUTH
TELECOMMUNICATIONS, LLC; AND TIME WARNER
CABLE INFORMATION SERVICES (KENTUCKY), LLC                      APPELLEES



                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: CALDWELL, JONES, AND KRAMER, JUDGES.

CALDWELL, JUDGE: Betty Bowles appeals from the Daviess Circuit Court

order granting summary judgment to Appellees City Utility Commission of the

City of Owensboro, Kentucky d/b/a Owensboro Municipal Utilities; Atmos
Energy Corporation; BellSouth Telecommunications, LLC; and Time Warner

Cable Information Services (Kentucky), LLC (hereinafter referred to as “the

utilities”). Having reviewed the record and the arguments of the parties, we affirm

the decision of the circuit court.

                                      FACTS

             In 2011, Appellant Betty Bowles (Bowles) bought a home in the

Fiddlesticks Subdivision in Owensboro, Kentucky, from the developer of the

subdivision. Shortly after her purchase, Bowles engaged a contractor to construct

a brick fence to encompass a portion of the rear of the home. The home was

situated at the end of a block and on a lot which was triangular in shape. A

neighbor noticed the construction and was concerned that the brick fence might be

encroaching on a public utility easement.

             The recorded plat of the development clearly shows that adjacent to

the streets running on two sides of Bowles’ property is a small strip of grass, then

sidewalk, then another strip of grass, then the subject public utility easement. The

brick fence Bowles was having erected on her property was situated within the ten-

foot-wide easement. The easement was reserved for underground utilities and was

shared by various public utility companies including the electric company, telecom

company, and cable television provider, among others.




                                         -2-
               When advised by the neighbor that there was construction occurring at

the Bowles’ property that might violate the public utility easement, an employee of

Owensboro Municipal Utilities (OMU) went to the subdivision and noted a brick

foundation and wall were in construction and appeared to encompass the public

utility easement. Bowles saw the employee noting the construction and

approached him. He informed her that she could not encroach upon the easement

and that the construction would have to stop. Bowles indicated she would not

interrupt the construction and intended to proceed with the erection of the brick

fence.

               Counsel for OMU then sent notice to counsel for Bowles and advised

that the construction should be halted while the parties resolved the matter. The

matter was not resolved, Bowles completed the construction of the brick fence, and

the utilities filed a complaint in Daviess Circuit Court in late 2011 seeking a

permanent injunction requiring the removal of the brick fence.1

               The circuit court entered an order granting the utilities’ motion for

summary judgment and issuing a permanent injunction. The circuit court reasoned


1
  The complaint contained a second count concerning a zoning violation which was the subject
of a separate litigation and appeal, wherein the zoning law was found to be unconstitutional. See
Owensboro Metro. Bd. of Adj. v. Bowles, No. 2013-CA-001256-MR, 2014 WL 5786540 (Ky.
App. Nov. 7, 2014), wherein a panel of this Court determined that the circuit court had properly
found the zoning law “constituted an unlawful delegation of authority to the utilities that use
public utility easements[.]” Id. at *1. The circuit court had held that the proper solution lay at
common law and this Court agreed. Id. at *2. Thus, the matter was remanded, and it is from that
remand that this action concerning a common law analysis now arises.

                                               -3-
that as each side had filed motions for summary judgment, there clearly was no

dispute of material fact. The court noted that the PUE (“public utility easement”)

was ten feet wide, noted on the subdivision plat, and was reserved for the use of all

utilities which would benefit all property owners in the neighborhood by allowing

utility providers to maintain and service utility lines.

             The circuit court pointed out that the utility providers needed not only

access to the lines themselves, but also needed sufficient access to use machinery

which would allow them to access the buried lines, should the need to service or

upgrade the utility lines occur. As the brick fence restricted access to the easement

from the right of way, it was unreasonable as it “imposes a significant burden on

those utilities’ access to the easement, not only impeding service to Bowles’ house

but service to other residences in the subdivision.” Further, the circuit court found

it unreasonable for Bowles to expect the utilities to expend additional time and

resources to deconstruct her structure to reach their lines, should the need arise,

and was unpersuaded by Bowles’ offer to hold harmless any utility company which

would have to tear down the brick structure. It was unreasonable, also, for Bowles

to have persisted in constructing the fence after being told that it was violative of

the easement, the circuit court found.

             Having found Bowles to have unreasonably encroached upon the

easement, the circuit court granted the utilities’ motion for summary judgment and


                                           -4-
entered a permanent injunction ordering Bowles to remove the structure from the

public utility easement within sixty (60) days of the entry of the order. The circuit

court later amended the order to provide for a stay of the injunction, if an

injunction bond of $15,000 was tendered and should an appeal be filed and,

unsurprisingly, Bowles appealed. We affirm.

                            STANDARD OF REVIEW

             Appellate courts employ a de novo standard of review on questions

concerning the propriety of a trial court’s ruling on a motion for summary

judgment. Cmty. Fin. Servs. Bank v. Stamper, 586 S.W.3d 737, 741 (Ky. 2019).

In the seminal case of Steelvest, Inc. v. Scansteel Service Center, Inc., the

Kentucky Supreme Court explained that “the proper function of summary

judgment is to terminate litigation when, as a matter of law, it appears that it would

be impossible for the respondent to produce evidence at the trial warranting a

judgment in his favor.” 807 S.W.2d 476, 480 (Ky. 1991). In reviewing such a

motion, the trial court must view the facts “in a light most favorable to the party

opposing the motion for summary judgment and all doubts are to be resolved in his

favor,” and in so doing must examine the proof to ensure that no real issue of

material fact exists. Id.

             As the circuit court observed, when both parties file motions seeking

summary judgment, the question of whether there is a genuine issue of material


                                          -5-
fact in dispute is usually answered in the negative; both parties have already

insisted in their motions that there exists no genuine issue of material fact and

insist the question to be decided is merely a question of the application of law to

these undisputed facts. Here, there clearly is no dispute of fact; the only dispute

was whether, as a matter of law, Bowles’ actions were reasonable. We find they

clearly were not.

                                    ANALYSIS

             Preliminarily, although the owner of a servient estate has the right of

reasonable use of that portion of their property encompassed by the easement, such

right is subject to the rights of the holder of the dominant estate, and “the owner

cannot unreasonably interfere with the rights of the holder of the easement.” Com.,

Dep’t of Fish & Wildlife Res. v. Garner, 896 S.W.2d 10, 14 (Ky. 1995). The

question of law presented by this case is whether erection of a brick fence of

substance upon the public utility easement was a reasonable use by the servient

estate. It was not.

             Bowles has insisted that her use was reasonable because it would be

unlikely that the utilities would have reason to access their lines for many years.

She also argued the lines buried were not high voltage, there was a gate in the brick

fence that the utilities could use should they need to access the easement, and she




                                         -6-
had offered permission to the utilities to dismantle the structure should the need

ever arise.

              The circuit court considered all of these arguments and found them

unpersuasive, holding that Bowles’ action of continuing the construction after

being notified that her plans were an unreasonable encroachment on the easement

was, in fact, not a reasonable reaction. It should have been of no surprise to

Bowles that there was a public utility easement running along the boundaries of her

property as such was clearly delineated on the subdivision plat. Her actions of

ignoring warnings and proceeding should not allow her to now argue that the

dominant estate should accommodate her encroachment on their reasonable use of

their easement. “[T]he easement grantor may not interfere with the easement

holder’s use of the easement.” Sawyers v. Beller, 384 S.W.3d 107, 111 (Ky. 2012)

(citing Garner, 896 S.W.2d at 13-14).

              We hold that the brick structure restricts the utilities’ use of the

easement. See Westphal v. Kentucky Utilities Co., 343 S.W.2d 367, 369 (Ky.

1960) (“It is certain the Company’s interest in the land does not deprive defendants

of the right to use their property in a proper manner as they see fit, provided they

do not interfere with the reasonable use or enjoyment of the easement.”). The

placement of the utility easement, adjacent to the sidewalks and the streets, is not

random; public utilities might have need of heavy equipment to make repairs and


                                           -7-
access the buried lines, and the easement is easily accessed by the nearby streets

and sidewalks, where such equipment could be parked. The presence of a brick

fence unreasonably interferes with the utilities’ ability to easily access the utility

lines contained within the utility easement.

               Requiring the utilities to rely upon Bowles’ promise to recompense

them should they need to remove the obstruction is not reasonable, and as the

Appellees point out, is an admission that the structure is an obstruction to the use

of the easement and belies the unreasonableness of her use. See Cent. Ky. Nat. Gas

Co. v. Huls, 241 S.W.2d 986, 988 (Ky. 1951).2

                                       CONCLUSION

               For the foregoing reasons, we affirm the circuit court’s order granting

summary judgment for Appellees and the issuance of the permanent injunction

requiring Bowles to remove the structure from within the public utility easement.

               KRAMER, JUDGE, CONCURS.

               JONES, JUDGE, CONCURS IN RESULT ONLY.




2
  “We call attention to the statement of appellees that they would either raise or move the
building upon request that appellant might make proper inspection or properly patrol the line.
This is an admission that there is a burden thrust upon the easement and a violation of the rights
conferred by that easement even though it appears to appellees to be so minor as only to require a
request to remove the building.” Cent. Ky. Nat. Gas Co. v. Huls, 241 S.W.2d 986, 988 (Ky.
1951).

                                               -8-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEES:

Keith Moorman            Counsel for City Utility Commission
Warren J. Hoffmann       of the City of Owensboro, Kentucky
Jason Halligan           d/b/a Owensboro Municipal Utilities:
Lexington, Kentucky      Patrick D. Pace
                         Stephen C. Pace
R. Michael Sullivan      Owensboro, Kentucky
Jesse Mountjoy
Owensboro, Kentucky      Counsel for Atmos Energy
                         Corporation:
                         Mark R. Hutchinson

                         Counsel for BellSouth
                         Telecommunications, LLC:
                         Cheryl Winn

                         Counsel for Time Warner Cable
                         Information Services (Kentucky),
                         LLC:
                         Michael J. Vetter, Sr.




                        -9-